Title: To Benjamin Franklin from Richard Oswald, 26 November 1782
From: Oswald, Richard
To: Franklin, Benjamin


Paris 26 Novr 1782
By a Letter from Mr Dundass, Lord Advocate of Scotland, dated 12th Novemr, he writes that a Nephew of his, Son of the Lord presedent of the Court of Session, Francis Dundas a Captain of the 1st Regimt of Guards is now at London a Prisoner upon his Parole, having Served in Lord Cornwallis Army. And wishes much to be discharged under any Obligations or Conditions of Exchange that may be thought proper, & may in the Interim Restore him to his freedom in his Rank of Service— I should consider this as a particular Obligation on my part
RO
